DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s1,2,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20200378459 to Carminati et al. in view of Jarosinski et al. 5,863,618.
Regarding claim 1 Carminatti shows a method for making a brake disc including a coating 3,30 that may comprise two layers of Nickel-Chromium and Chromium-Carbide see paras 0146-0148.
Lacking in Carminati is a specific description of the chromium carbide particles dispersed within a metallic matrix comprising a Nickel-Chromium alloy.
The reference to Jarosinski teaches such a coating as discussed in col 2 lines 55-65.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used the coating as made by Jarosinski for the disc application in Carminati simply dependent upon such well known factors as costs, availability and specific vehicle application (i.e. sport vs utility vehicles).
Regarding claim 2, as broadly claimed, these limitations are considered to be met.
Regarding claim 4 note the thickness of the coating discussed in paras 0037-0038 in Carminati.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Jaroslinski as applied to claim 1 above, and further in view of Xia et al. U.S. 2011/0042145.
Regarding claim 3 Carminati/Jaroslinski lacks specifically stating the shape of the particles.
The reference to Xia discusses a similar type of coating to the two aforementioned references that is applied to a downhole tool, as discussed in paras 0049, 0080 and 0087.  Note that in para 0087 Xia states that the particles may be in spheroidal shape.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used chromium carbide particles in spheroidal shape for the coating in Carminatti, as taught by Xia, for the reasons above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Jaroslinski as applied to claim 1 above, and further in view of Carminati et al. U.S. 2022/0065313.
Regarding claim 5 Carminati/Jaroslinski lacks specifically stating what the surface roughness of the coating is.
The reference to Carminati ‘313 (same inventor) shows a similar coating to Carminati ‘459 but indicates in para 0035 a surface roughness in the claimed range may be obtained by turning.  Note the technique of HVOF spraying in para 0114.
However, as indicated in Rettig U.S. 2021/0293292 (not applied), grinding is also a well known method for obtaining the desired roughness.
 One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used the method of grinding, as opposed to turning, to achieve the claimed roughness simply as the obvious choice of one well known method over another dependent upon such known engineering factors as costs and availability of tools.
Claim(s) 6,7,9,11,12,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Jaroslinski   and  Hattori 9,970,501.
Regarding claims 6,12 Carminati/Jaroslinski is relied upon as discussed above.
Lacking in Carminati/Jaroslinski is a specific description of the brake shoe or pad.
The reference to Hattori is relied upon to show such copper free NAO brake pads are
notoriously well known in the art for use with brake discs.
One having ordinary skill in the art before the invention was effectively filed would have found it
obvious to have used the well known brake pad of Hattori with a brake disc as taught by
Carminati/Jarosinski simply as the choice of one well known brake pad in the art for use with
brake rotor so as to reduce the level of contaminants into the environment.
Regarding claim 7 see the discussion in para 0127.
Regarding claim 9 note the thickness of the particles discussed in paras 0037-0038 of Carminati.
Regarding claims 14-16 as discussed above these limitations are met.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Jaroslinski/Hattori and further in view of Xia et al. U.S. 2011/0042145.
Regarding claim 8 Carminati/Jaroslinski/Hattori are relied upon as explained above.
Lacking in Carminati/Jaroslinski/Hattori is the specific spheroidal shape of the particles.
The reference to Xia et al. teaches a similar type of coating to that of Carminati as discussed in paragraphs 0049, 0080 and 0087.  Note that chromium carbide can be used and the particles can have a spheroidal shape.
One having ordinary skill in the art before the invention was effectively filed would have found it
obvious to have used particles of Chromium carbide in a spheroidal shape dispersed within the metal matrix of Ni-Cr based upon such well known engineering factors as costs, availability of product, and vehicle application type.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carminati/Jaroslinski/Hattori and Carminati et al. U.S. 2022/0065313.
Regarding claim 10 Carminati/Jaroslinski lacks specifically stating what the surface roughness of the coating is.
The reference to Carminati ‘313 (same inventor) shows a similar coating to Carminati ‘459 but indicates in para 0035 a surface roughness in the claimed range may be obtained by turning.  Note the technique of HVOF spraying in para 0114.
However, as indicated in Rettig U.S. 2021/0293292 (not applied), grinding is also a well known method for obtaining the desired roughness.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used the method of grinding, as opposed to turning, to achieve the claimed roughness simply as the obvious choice of one well known method over another dependent upon such known engineering factors as costs and availability of tools.
	Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657